DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 June 2022 has been entered.

Election/Restrictions
Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The previously presented and examined invention is directed to an enzyme sensor which includes a polymeric material comprising azide groups; the newly presented claims are directed to an enzyme sensor which includes a polymeric material comprising diazirine groups. (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and effects based on their differing chemical structures.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0009] as filed attempts to provide context for the reference numerals. The use of ellipses and commas renders the entire paragraph unclear as to which label is paired with which numerals.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that the mediator layer includes surfaces “on which the enzyme layer is arranged” and “on which the electrode part is arranged”. It is unclear if the claim is attempting to define the structure of a device or a method of assembling a device, as defining that the enzyme layer is arranged on the mediator layer appears to be an active step; still further, it is unclear how one could perform the act of arranging the electrode part on one side of an already existing mediator layer, and then arrange an enzyme layer on the other side, as assembly is usually done from bottom to top in a single direction, not starting with one internal layer and working outwards. Clarification is required.
Claim 7 also indicates that the mediator layers includes a first surface, a second surface, and “a portion”. It is unclear how the “portion” relates to the surfaces, as a layer defined by two surfaces appears to be generally two-dimensional, which would make unclear what area is considered “a portion”. The disclosure indicates that the “layer” is a three-dimensional object having at least 4 surfaces, possibly 6? (see figure 2) – is the “portion” merely another surface or plurality of surfaces? If so it should be recited as such; for the purposes of examination the claim will be treated as though the mediator layer is a three-dimensional object where the “portions” are “side” surfaces relative to the first and second surfaces. The claim would be clearer if the geometry of the mediator layer were more fully defined. Correction is required.
Claims 14 and 15 define that “the azide group” in options i, ii, and iii is at least one of two potential azide groups. Initially, it should be noted that the device contains only at least one of options i, ii, or iii, not all of them, such that defining that the azide group in all of them is of a particular type would require additionally defining that all three are present in the device. Still further, it is unclear if this requires the azide group in each of the polymers to all be the same azide group? Or if the azide group in polymer i could be an aryl azide group while the azide group in polymer ii is a 5-azide-2-nitrophenyl group? Is it possible for “the” azide group of polymer iii to be both an aryl azide group and a 5-azide-2-nitrophenyl group? Clarification is required.
Claim 16 sets forth that the polymeric material includes at least one of (i) or (iii). This is incomplete as presented, as the claim does not include an option (ii). It appears that this references options (i), (ii), or (iii) of claim 1, but does not actually indicate that they are related and not just additional options. Clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 as presented does not further limit claim 1, as claim 1 calls for the presence of at least one of three options, and claim 16 merely indicates that at least one of two of those options should be present.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 8, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20160157765) in view of Ito (US 2011/0065126).
Regarding claim 1, Zhu discloses an enzyme sensor configured to measure a measurement target substance included in a secretion of a living body (paragraph [0011]), the sensor comprising: a layered structure (figure 12c) comprising, arranged in the following order: (a) an absorber layer configured to absorb the secretion (paragraphs [0012], [0046]; element 54), (b) an enzyme layer comprising an enzyme (element 52), and (c) an electrode part (element 3), wherein the absorber layer comprises a polymeric material having a chemically bound crosslinked structure (paragraph [0012]). Zhu further discloses that the enzyme layer comprises a polymeric material having a chemically bound crosslinked structure (paragraphs [0012], [0046]).  
 Zhu does not call for the polymeric material to include at least one of polyvinyl alcohol containing an azide group in a side chain, a polymer including polysaccharide containing an azide group in a side chain, or a polymer containing polyvinyl alcohol or polysaccharide, the polymer having a crosslinked structure in which azide groups are crosslinked. Ito teaches an enzyme sensor which includes a polymeric material having a chemically bound crosslinked structure containing polyvinyl alcohol or polysaccharide and having a crosslinked structure in which azide groups are crosslinked (paragraphs [0036], [0046]-[0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the sensor of Zhu using a polymeric material having a chemically bound crosslinked structure containing polyvinyl alcohol or polysaccharide and having a crosslinked structure in which azide groups are crosslinked, as taught by Ito, in order to form good covalent bonds upon irradiation of the polymer material (paragraph [0052]).
Regarding claim 2, Zhu further discloses that the absorber layer is positioned to be in contact with the living body when the enzyme sensor is in use (paragraphs [0022], [0046]).  
Regarding claim 4, Zhu further discloses that the enzyme layer comprises at least one selected from the group consisting of lactic acid oxidizing enzyme and glucose oxidizing enzyme (paragraph [0142]).  
Regarding claim 5, Zhu further discloses that the enzyme layer produces an electrode-detectable substance from the measurement target substance in the presence of the enzyme (paragraph [0003]).  
Regarding claim 6, Zhu further discloses that the electrode part is configured to electrically detect an amount or a concentration of the electrode- detectable substance (paragraph [0003]. [0142]).  
Regarding claim 8, Zhu further discloses a base material layer configured to support the electrode part (element 4).  
Regarding claim 10, Zhu further discloses that the absorber layer comprises a thermosetting composition (paragraph [0132]).
Regarding claims 14 and 15, Ito’s azide group includes a diazirine group (paragraph [0052]) or an aryl azide group (paragraph [0046], phenyl azide groups).
Regarding claim 16, Ito’s polymeric material contains polyvinyl alcohol with a crosslinked structure in which aryl azide groups are crosslinked (paragraphs [0036], [0046]-[0047]).

Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as modified and applied above, and further in view of McCluskey (US 2008/0114228).
Regarding claim 7, Zhu discloses an enzyme sensor configured to measure a measurement target substance included in a secretion of a living body (paragraph [0011]), the sensor comprising: a layered structure (figure 12c) comprising, arranged in the following order: (a) an absorber layer configured to absorb the secretion (paragraphs [0012], [0046]; element 54), (b) an enzyme layer comprising an enzyme (element 52), and (c) an electrode part (element 3), wherein the absorber layer comprises a polymeric material having a chemically bound crosslinked structure (paragraph [0012]). 
Zhu does not call for the polymeric material to include at least one of polyvinyl alcohol containing an azide group in a side chain, a polymer including polysaccharide containing an azide group in a side chain, or a polymer containing polyvinyl alcohol or polysaccharide, the polymer having a crosslinked structure in which azide groups are crosslinked. Ito teaches an enzyme sensor which includes a polymeric material having a chemically bound crosslinked structure containing polyvinyl alcohol or polysaccharide and having a crosslinked structure in which azide groups are crosslinked (paragraphs [0036], [0046]-[0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the sensor of Zhu using a polymeric material having a chemically bound crosslinked structure containing polyvinyl alcohol or polysaccharide and having a crosslinked structure in which azide groups are crosslinked, as taught by Ito, in order to form good covalent bonds upon irradiation of the polymer material (paragraph [0052]).
Zhu does not disclose a mediator layer between the enzyme layer and the electrode part, where the layer includes a first surface on which the enzyme layer is “arranged” and a second surface on which the electrode part is “arranged”, and also a portion that does not abut the enzyme layer or electrode part but is covered by the absorber layer, where the mediator layer includes one or more electron transport mediators selected from the group consisting of ferrocene, quinones, ferrofenecarboxylic acid, potassium ferricyanide, oxmium complex, ruthenium complex, phenothiazine derivative, phenazine methosulfate derivative, p-aminophenol, meldola blue, or 2,6-dichlorophenolindophenol. 
McCluskey teaches a mediator layer for an enzyme sensor (paragraph [0098]), the mediator layer including one or more electron transport mediators selected from the group consisting of ferrocene, quinones, ferrofenecarboxylic acid, potassium ferricyanide, oxmium complex, ruthenium complex, phenothiazine derivative, phenazine methosulfate derivative, p-aminophenol, meldola blue, or 2,6-dichlorophenolindophenol (paragraph [0109]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the sensor of Zhu, as modified, with a mediator layer including a redox polymer such as quinone, ferrocyanide, or oxmium complexes, as taught by McCluskey, in order to recharge the redox reaction. 
McCluskey further teaches that the mediator layer can be combined with an enzyme layer or they can be deposited in separate layers over the electrode (paragraph [0098]); McCluskey does not specify the mediator layer being located between the enzyme layer and electrode layer, but per In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), the particular placement of the two layers would be an obvious matter of design choice as shifting the position of each would not modify the operation of the device and would still achieve the predictable result of enhancing sensing; as modifying Zhu, this would result in the mediator layer being located between elements 52 and 3. The Examiner notes that the electrode and enzyme layers being “arranged on” the mediator layer does not require them to be in physical contact so long as they are assembled “on top” of it, and that, per figure 12c of Zhu, all layers on top of element 3 include an area which does not abut any other layer (where it is in contact with element 4); as the absorber layer of Zhu is configured to cover all the other components, this includes “covering” the portion which does not abut the enzyme layer or electrode part.

Claim 1, 2, 4-6, 8, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0235365) in view of Ito.
Regarding claim 1, Liu discloses an enzyme sensor configured to measure a measurement target substance included in a secretion of a living body, the sensor comprising: a layered structure (figure 4C) comprising, arranged in the following order: (a) an absorber layer configured to absorb the secretion (element 450; paragraph [0092]), (b) an enzyme layer comprising an enzyme (element 423; paragraphs [0089]-[0090], and (c) an electrode part (element 420), wherein the absorber layer comprises a polymeric material having a chemically bound crosslinked structure (paragraph [0092]). Liu further discloses that the enzyme layer comprises a polymeric material having a chemically bound crosslinked structure (paragraph [0089]).  
Liu does not call for the polymeric material to include at least one of polyvinyl alcohol containing an azide group in a side chain, a polymer including polysaccharide containing an azide group in a side chain, or a polymer containing polyvinyl alcohol or polysaccharide, the polymer having a crosslinked structure in which azide groups are crosslinked. Ito teaches an enzyme sensor which includes a polymeric material having a chemically bound crosslinked structure containing polyvinyl alcohol or polysaccharide and having a crosslinked structure in which azide groups are crosslinked (paragraphs [0036], [0046]-[0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the sensor of Liu using a polymeric material having a chemically bound crosslinked structure containing polyvinyl alcohol or polysaccharide and having a crosslinked structure in which azide groups are crosslinked, as taught by Ito, in order to form good covalent bonds upon irradiation of the polymer material (paragraph [0052]).

Regarding claim 2, Liu further discloses that the absorber layer is positioned to be in contact with the living body when the enzyme sensor is in use (figure 4C, it is outermost).  
Regarding claim 4, Liu further discloses that the enzyme layer comprises at least one of lactic acid oxidizing enzyme and glucose oxidizing enzyme (paragraph [0090]).  
Regarding claim 5, Liu further discloses that the enzyme layer produces an electrode-detectable substance from the measurement target substance in the presence of the enzyme (paragraph [0090]).  
Regarding claim 6, Liu further discloses that the electrode part is configured to electrically detect an amount or a concentration of the electrode- detectable substance (paragraph [0090]).  
Regarding claim 8, Liu further discloses a base material layer configured to support the electrode part (element 410).
Regarding claim 11, Liu further discloses an arithmetic unit configured to calculate an amount of the measurement target substance contained in the secretion or a concentration of the measurement target substance contained in the secretion based on a result detected in the electrode part (paragraph [0054]).  
Regarding claim 12, Liu further discloses a data transmission unit configured to transmit detected data that shows a result detected in the electrode part (element 370).  
Regarding claim 13, Liu further discloses a data receiving unit configured to receive the detected data transmitted by the data transmission unit (element 388; figure 3), and a receiver-side arithmetic unit configured to calculate an amount of the measurement target substance contained in the secretion or a concentration of the measurement target substance contained in the secretion based on the detected data received by the data receiving unit (paragraph [0074]).
Regarding claims 14 and 15, Ito’s azide group includes a diazirine group (paragraph [0052]) or an aryl azide group (paragraph [0046], phenyl azide groups).
Regarding claim 16, Ito’s polymeric material contains polyvinyl alcohol with a crosslinked structure in which aryl azide groups are crosslinked (paragraphs [0036], [0046]-[0047]).

Response to Arguments
Applicant's arguments filed 2 June 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's suggestion that Ito is nonanalogous art because it is “related to neither the configuration(s), detection target, nor chemical reaction” (sic) of Zhu and Liu, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all of Ito, Zhu, and Liu are directed to enzyme sensors. Whether Ito is directed to a glucose sensor is wholly unrelated to the rejections above as the instant invention is not limited to being a glucose sensor, and all of Ito, Zhu, and Liu are directed to similarly structured enzyme sensors used to sense analytes.
In response to applicant's argument that Ito’s polymer is used for inhibiting non-specific adsorption, unlike Zhu and Liu, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Inhibiting adsorption on a biological sensor provides numerous advantages related to extending sensor life and increasing accuracy. 

The remainder of Applicant’s arguments with respect to claim(s) 7 not addressing Zhu or Ito have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791